Citation Nr: 1716104	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and as secondary to service-connected disabilities.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a videoconference hearing before the Board in February 2017, but he cancelled his request by letter dated December 2016.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the Veteran's filed an appeal to the Board in November 2011 regarding the issue of entitlement to service connection for a heart condition, to include ischemic heart disease.  See November 2011 VA Form 9.  However, in a December 2014 rating decision, the RO granted service connection for ischemic heart disease.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

As noted above, the Veteran served in the United States Army from January 1968 to August 1970.  During this time, the Veteran served in the Republic of Vietnam, and is thus presumed to have been exposed to herbicides.   Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, the Board finds an additional examination and opinion is required to determine if the Veteran's hypertension is related to his conceded herbicide exposure during service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA hypertension examination to determine the nature and etiology of the Veteran's claimed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and any medical studies submitted by the Veteran and his representative.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the following: 

a. Whether it is at least as likely as not (a 50 percent probability or greater) that hypertension (i) had its onset during service or (ii) manifested to a compensable degree within one year after active service, or (iii) is otherwise etiologically related to his active service, to include the Veteran's presumed herbicide agent exposure.   

In rendering the opinion, the examiner should consider the National Academy of Sciences excerpt indicating a limited or suggestive association between herbicide exposure and hypertension.

b. Whether it is at least as likely as not (50 percent probability or greater) the claimed hypertension was caused or aggravated by the Veteran's service-connected disabilities, to include, but not limited, to ischemic heart disease, PTSD, and diabetes mellitus, type II.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative. It should also be indicated whether any notice sent was returned as undeliverable.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




